     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                            EASTERN DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
        v.                                   )     CASE NO. 3:08-CR-138-WKW
                                             )               [WO]
 WILLIE CURRY JOHNSON                        )

     ORDER DENYING MOTION FOR SENTENCE REDUCTION
 UNDER 18 U.S.C. § 3582(c)(1)(B) AND § 404(b) OF THE FIRST STEP ACT

      Before the court is Defendant Willie Curry Johnson’s pro se motion (Doc.

# 149) for retroactive application of the Fair Sentencing Act of 2010 and a sentence

reduction pursuant to § 404 of the First Step Act of 2018. See First Step Act of 2018,

Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018); Fair Sentencing Act of 2010, Pub.

L. No. 111 220, 124 Stat. 2372, § 2(a) (2010). For the reasons to follow, the court

finds that Mr. Johnson is eligible for relief under the First Step Act, but that a sentence

reduction is not warranted. Accordingly, Mr. Johnson’s motion is due to be denied.

                                  I. BACKGROUND

      In June 2008, a federal grand jury indicted Mr. Johnson on five charges. Four

are relevant here. Count One charged that beginning on an unknown date and

concluding on October 29, 2007, Mr. Johnson conspired to distribute and to possess

with intent to distribute more than 50 grams of cocaine base (also known as “crack

cocaine”) and a detectable amount of cocaine hydrochloride, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. Counts Three and Four charged that on two separate dates—
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 2 of 15



November 30, 2005, and December 9, 2005—Mr. Johnson distributed 5 grams or

more of cocaine base and a detectable amount of cocaine hydrochloride, in violation

of 21 U.S.C. § 841(a)(1). Count Five charged Mr. Johnson with being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

      At the time of Mr. Johnson’s offenses, Count One carried a statutory sentencing

range of 10 years to life. See 21 U.S.C. § 841(b)(1)(A)(iii); see also § 846 (“Any

person who . . . conspires to commit any offense defined in this subchapter shall be

subject to the same penalties as those prescribed for the offense, the commission of

which was the object of the . . . conspiracy.”); (Presentence Investigation Report

(“PSR”), at 1.)    Counts Three and Four subjected Mr. Johnson to a statutory

sentencing range of 5 to 40 years. See § 841(b)(1)(B)(iii); (PSR, at 1.)

      In February 2009, a jury convicted Mr. Johnson on Counts One, Three, Four,

and Five. As to the controlled substance offenses, on Count One, the jury found that

the conspiracy involved more than 50 grams of crack cocaine and more than 5

kilograms of cocaine hydrochloride. (Doc. # 91, at 1–2.) On each of Count Three

and Count Four, the jury found that Mr. Johnson’s distribution offense involved more

than 5 grams of cocaine base and less than 500 grams of cocaine powder. (Doc. # 91,

at 4–5.)




                                          2
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 3 of 15



      At the sentencing hearing held on June 9, 2009, the court overruled the defense

objections to the drug quantities attributed to Mr. Johnson in the PSR.1               The

sentencing court attributed to Mr. Johnson converted drug quantities—including

cocaine hydrochloride, cocaine base, marijuana, and Lortab—resulting in a base

offense level of 38. (Doc. # 123, at 19 (Sentencing Tr.).) Additionally, based on his

leadership role in the criminal activity, Mr. Johnson’s base offense level increased by

two levels. He also received a two-level firearm enhancement, for a total offense level

of 42. (Doc. # 123, at 20–23, 26–27.) A total offense level of 42 combined with Mr.

Johnson’s criminal history category of III resulted in a guideline range of 360 months

to life. (Doc. # 123, at 57.) The guideline range exceeded the statutory mandatory

minimum sentence of 10 years on Count One and exceeded the statutory mandatory

minimum of 5 years on Counts Three and Four.

      The court imposed a sentence of 292 months, which was a downward variance.

(Doc. # 123, at 96–97; Doc. # 101, at 2 (Criminal J.).) The 292-month sentence

consisted of 292 months on Counts One, Three, and Four, and 120 months on Count

Five, with all terms to run concurrently. (Doc. # 101, at 2.)

      Mr. Johnson is incarcerated at a federal prison camp. His projected release date

is March 22, 2029. See https://www.bop.gov/inmateloc/ (last visited Dec. 4, 2020).




      1
          The PSR applied the 2008 edition of the Sentencing Guidelines. (PSR ¶ 20.)

                                                3
      Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 4 of 15



                                       II. DISCUSSION

A.     General Statutory Principles

       “A district court lacks the inherent authority to modify a term of

imprisonment.” United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020) (citing

§ 3582(c)). However, under 18 U.S.C. § 3582(c)(1)(B), a district court “may modify

an imposed term of imprisonment to the extent otherwise expressly permitted by

statute . . . .” § 3582(c)(1)(B). Here, the First Step Act “expressly permits” district

courts “to reduce the sentences of crack-cocaine offenders in accordance with the

amended penalties in the Fair Sentencing Act” of 2010.2 Jones, 962 F.3d at 1297.

       Retroactive application of the Fair Sentencing Act through the First Step Act is

available to defendants who were convicted of a “covered offense.” Section 404(a)

defines a “covered offense” as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of

2010 . . . , that was committed before August 3, 2010.” First Step Act § 404(a). In

Jones, which was decided after the parties completed briefing on Mr. Johnson’s

motion, the Eleventh Circuit explained what it takes to be eligible for a sentence

reduction under § 404: “To be eligible for a reduction, the district court must have



       2
         The Fair Sentencing Act amended the statutory penalties in 21 U.S.C. § 841(b)(1) in order
to reduce the sentencing disparity between crack and powder cocaine. See Dorsey v. United States,
567 U.S. 260, 268–69 (2012) (detailing the history that led to enactment of the Fair Sentencing Act);
Dell v. United States, 710 F.3d 1267, 1271 (11th Cir. 2013) (acknowledging the crack versus powder
sentencing disparity).

                                                 4
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 5 of 15



‘imposed a sentence’ on the movant for a ‘covered offense.’” 962 F.3d at 1298 (citing

§ 404(a)–(b)). “A movant’s offense is a covered offense if section two or three of the

Fair Sentencing Act modified its statutory penalties.” Id. The Eleventh Circuit

continued:

      To determine the offense for which the district court imposed a sentence,
      district courts must consult the record, including the movant’s charging
      document, the jury verdict or guilty plea, the sentencing record, and the
      final judgment. From these sources, the district court must determine
      whether the movant’s offense triggered the higher penalties in section
      841(b)(1)(A)(iii) or (B)(iii). If so, the movant committed a covered
      offense.

Id. at 1300–01. The Jones holding—that a defendant has a “covered offense” if his

“offense triggered the higher penalties in section 841(b)(1)(A)(iii) or (B)(iii)”—does

not depend upon the “actual quantity of crack cocaine involved in [the movant’s]

violation.” Id. at 1301. The Eleventh Circuit explained: “The actual drug-quantity

involved in the movant’s offense is irrelevant as far as the element and the offense are

concerned. The actual quantity is only the means of satisfying the drug-quantity

element. That quantity constitutes relevant conduct under the Sentencing Guidelines,

but it does not define the offense.” Id. (internal citations omitted); see also United

States v. Ingram, No. 19-11257, 2020 WL 6059658, at *2 (11th Cir. Oct. 14, 2020)

(“The actual quantity of crack cocaine involved in a movant’s offense beyond the

amount triggering the statutory penalty is not pertinent to determining whether a

movant has a ‘covered offense.’” (citing Jones, 962 F.3d at 1301–02)).


                                           5
      Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 6 of 15



       Relevant here, § 2 of the Fair Sentencing Act lowered the statutory penalties

for certain crack-cocaine offenses by increasing the threshold drug amounts.3

Specifically, § 2(a) of the Fair Sentencing Act “increased the drug amounts triggering

mandatory minimums for crack trafficking offenses from 5 grams to 28 grams in

respect to the 5–year minimum and from 50 grams to 280 grams in respect to the 10–

year minimum . . . .” Dorsey v. United States, 567 U.S. 260, 269 (2012).

       A defendant who satisfies the “covered offense” requirement, however, is not

automatically entitled to a reduction of his sentence. Jones, 962 F.3d at 1303. He

also must meet § 404(b)’s “as if” qualifier: Any reduction must be “as if sections 2

and 3 of the Fair Sentencing Act . . . were in effect at the time the covered offense

was committed.” First Step Act § 404(b) (emphasis added).

       If both the foregoing requirements are met—i.e., the “covered offense” and “as

if” qualifiers— “[t]he First Step Act grants the district court discretion to reduce a

sentence but does not require a reduction.” United States v. Denson, 963 F.3d 1080,

1086–87 (11th Cir. 2020); First Step Act § 404(c) (“Nothing in this section shall be

construed to require a court to reduce any sentence.”). It “leaves the choice of whether

to resentence and to what extent to the district court’s sound discretion.” Denson, 963

F.3d at 1087. In exercising its discretion, the district court “may consider all the




       3
          Section 3 of the Fair Sentencing Act, which is not relevant here, modified the penalties
related to simple possession of crack cocaine under 21 U.S.C. § 844(a).

                                                6
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 7 of 15



relevant factors, including the statutory sentencing factors, 18 U.S.C. § 3553(a).”

Jones, 962 F.3d at 1304. Additionally, under the First Step Act, a defendant seeking

a sentence reduction is not entitled to a hearing. Denson, 963 F.3d at 1086.

B.    Mr. Johnson’s Motion for a Sentence Reduction

      The discussion of Mr. Johnson’s motion is divided into three parts. The first

part establishes Mr. Johnson’s eligibility for a sentence reduction. The second part

demonstrates the court’s authority to reduce Mr. Johnson’s sentence. The third part

assesses the § 3553(a) factors on the issue of whether a reduction is warranted.

      1.     Mr. Johnson is eligible for a sentence reduction.

      Mr. Johnson’s cocaine-base offenses in Counts One, Three, and Four are

“covered offense[s]” under the First Step Act; therefore, Mr. Johnson is eligible for a

sentence reduction.

      On Count One, Mr. Johnson was charged and convicted by a jury for a drug-

trafficking offense involving 50 grams or more of cocaine base, in violation of

§§ 841(a)(1) and 846. (Doc. # 1 (Indictment); Doc. # 91 (Jury Verdict).) In other

words, “[b]oth the indictment and the jury verdict made a drug-quantity finding of 50

grams or more of crack cocaine.” United States v. Wright, 824 F. App’x 734, 738

(11th Cir. 2020). On Counts Three and Four, Mr. Johnson was charged and convicted

by a jury for drug-trafficking offenses involving 5 grams or more of cocaine base.




                                          7
      Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 8 of 15



       Because Mr. Johnson committed his offenses and was sentenced prior to

August 3, 2010 (the effective date of the Fair Sentencing Act),4 his conviction on

Count One triggered the higher penalties in § 841(b)(1)(A)(iii) for offenses involving

50 grams or more of cocaine base. He, thus, was subject to a statutory sentencing

range of 10 years to life. § 841(b)(1)(A)(iii). Additionally, his convictions on Counts

Three and Four triggered the higher penalties in § 841(b)(B)(iii) for offenses

involving 5 grams or more of cocaine base. He, thus, was subject to a statutory

sentencing range of 5 to 40 years on Counts Three and Four.

       Had § 2(a) of the Fair Sentencing Act been in effect at the time of sentencing,

Mr. Johnson’s statutory sentencing range on Count One would have been governed

by § 841(b)(1)(B)(iii), which provides the penalties for a § 841(a) violation involving

28 grams but less than 280 grams of cocaine base. Under § 841(b)(1)(B)(iii), as

amended by the Fair Sentencing Act, Mr. Johnson’s statutory sentencing range

decreased to 5 to 40 years. Hence, the statutory penalty range for Mr. Johnson’s

offense was 10 years to life imprisonment prior to the Fair Sentencing Act, and it is 5




       4
          In Dorsey v. United States, 567 U.S. 260, 264 (2012), the Supreme Court held that the Fair
Sentencing Act’s reduced statutory penalties applied to a defendant who committed an offense prior
to August 3, 2010, but who was sentenced after the Fair Sentencing Act’s effective date. See United
States v. Hudson, 685 F.3d 1260 (11th Cir. 2012) (en banc) (noting that the Supreme Court in Dorsey
resolved in this circuit whether the Fair Sentencing Act “applies to defendants sentenced after the
Act’s effective date of August 3, 2010, but whose conduct occurred before that date”). Because Mr.
Johnson was sentenced prior to August 3, 2010, his statutory penalties were unaffected by Dorsey’s
holding. In other words, the reductions under the Fair Sentencing Act did not apply to Mr. Johnson
until the First Step Act made those reductions retroactive.

                                                 8
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 9 of 15



to 40 years’ imprisonment after the Fair Sentencing Act. Additionally, Mr. Johnson’s

statutory sentencing range on Counts Three and Four would have been governed by

21 U.S.C. § 841(b)(1)(C). Under § 841(b)(1)(C), as amended by the Fair Sentencing

Act, Mr. Johnson statutory range deceased to 0 to 20 years’ imprisonment. Because

Mr. Johnson was sentenced for §§ 841(a) and 846 violations involving offenses for

which the Fair Sentencing Act modified the statutory penalties, his offenses qualify

as “covered offense[s].”

      2.     The First Step Act authorizes a reduction in Mr. Johnson’s sentence.

      The First Step Act allows (but does not require) the court to reduce Mr.

Johnson’s term of imprisonment because he satisfies § 404(b)’s “as if” qualifier:

“Any reduction must be ‘as if sections 2 and 3 of the Fair Sentencing Act . . . were in

effect at the time the covered offense was committed.’” Jones, 962 F.3d at 1303

(quoting First Step Act § 404(b)).      The Jones court explained that the “as-if”

requirement imposes two limits on the district court’s authority to reduce a sentence.

First, the First Step Act “does not permit reducing a movant’s sentence if he received

the lowest statutory penalty that also would be available to him under the Fair

Sentencing Act.” Id. “Second, in determining what a movant’s statutory penalty

would be under the Fair Sentencing Act, the district court is bound by a previous

finding of drug quantity that could have been used to determine the movant’s statutory

penalty at the time of sentencing.” Id. If the movant’s sentence would have


                                          9
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 10 of 15



necessarily remained the same had the Fair Sentencing Act been in effect, then the

district court lacks the authority to reduce the movant's sentence.” Id.

      An example of the second circumstance above is where the First Step Act

movant was sentenced prior to Apprendi v. New Jersey, 530 U.S. 466 (2000), which

held that, “other than the fact of a prior conviction, any fact that increases the penalty

for a crime beyond the prescribed statutory maximum must be submitted to a jury,

and proved beyond a reasonable doubt,” id. at 490. Two of the Jones defendants,

Steven Jones and Warren Jackson, were sentenced prior to Apprendi. Pre-Apprendi,

the statutory penalty hinged on the sentencing judge’s drug-quantity finding. See

Jones, 962 F.3d at 1293–95; see also United States v. Wilson, No. 19-12783, 2020

WL 6054951, at *3 (11th Cir. Oct. 14, 2020) (explaining that “the Constitution d[id]

not prohibit district courts from relying on judge-found facts that triggered statutory

penalties prior to Apprendi”) (citing Jones, 962 F.3d at 1303–04). As to defendant

Jones, the Eleventh Circuit rejected his argument that the drug-quantity finding made

by the court, rather than by the jury, “meant that his statutory range should be zero to

20 years of imprisonment.” Jones, 962 F.3d at 1304. Jones could not relitigate the

drug-quantity finding because it was “used to determine [his] statutory penalty at the

time of sentencing.” Id. at 1303 (emphasis added). Additionally, as to defendant

Jackson, the earlier “drug-quantity meant that he would face the same statutory

penalty of life imprisonment under the Fair Sentencing Act.” Id. at 1304. Because


                                           10
    Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 11 of 15



Jones’s and Jackson’s sentences “would have necessarily remained the same had the

Fair Sentencing Act been in effect,” the district court did not have the authority to

reduce their sentences. Id. at 1303.

      The limitations discussed in Jones do not apply here. First, the lowest statutory

penalty that applies to Mr. Johnson under the Fair Sentencing Act for Count One is 5

years, and for Counts Three and Four, the statutory mandatory minimum was

eliminated altogether.      See § 841(b)(1)(B)(iii) (effective Aug. 3, 2010);

§ 841(b)(1)(C) (effective Aug. 3, 2010). Mr. Johnson’s sentence of 292 months is

greater than 5 years.

      Second, the sentencing court’s drug-quantity findings did not bear on the

statutory penalties for Mr. Johnson’s offenses. Jones is instructive because Mr.

Johnson’s circumstances are similar to those of the Jones defendant, Alfonso Allen.

Allen’s conviction arose from a 2006 indictment and a jury verdict finding Allen

guilty of conspiring to distribute 50 grams or more of crack cocaine. See 962 F.3d

at 1294. The government relied on Allen’s two prior felony drug convictions to

enhance his sentence. As a result, Allen’s guideline sentence was life imprisonment,

and life imprisonment was the sentence he received. Id. (citing U.S.S.G. § 5G1.1(b)).

In 2018, Allen moved for a sentence reduction under the First Step Act. The district

court denied the motion, reasoning that the First Step Act did not benefit Allen

because at sentencing he was held accountable for between 420 and 784 grams of


                                          11
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 12 of 15



crack cocaine per week and, thus, “would still be subject to a guideline range of 360

months to life imprisonment.” Id. at 1294–95. The Eleventh Circuit reversed. It held

that Allen was convicted of a “covered offense” because his enhanced statutory

penalty for the same offense under the Fair Sentencing Act decreased to 10 years to

life imprisonment. “The larger quantity of crack cocaine that the district court found

. . . did not trigger the statutory penalty for Allen’s offense.” Id. at 1303. Allen was

convicted of a “covered offense” “[b]ecause the Fair Sentencing Act modified the

statutory penalties for Allen’s offense . . . .” Id.

      Mr. Johnson, like Allen, was convicted of a “covered offense,” notwithstanding

the higher cocaine-base amounts attributed to him at sentencing. At the sentencing

hearing, the court made specific drug-quantity findings, holding Mr. Johnson

accountable for 17,279.6 grams of cocaine base. (Doc. # 123, at 14, 19; PSR ¶ 22.)

This drug quantity included all relevant conduct and established Mr. Johnson’s base

offense level. See § 2D1.1(c)(1) (2008); (Doc. # 123, at 6.) The statutory penalties

for his offenses, though, were not tied to this drug-quantity finding.

      Hence, Mr. Johnson’s sentence would not “have necessarily remained the same

had the Fair Sentencing Act been in effect.” Jones, 962 F.3d at 1303; see also United

States v. Gillon, No. 19-15016, 2020 WL 5371558, at *2 (11th Cir. Sept. 8, 2020)

(“Because Gillon’s sentence of 190 months of imprisonment exceeded the statutory

mandatory-minimum sentence of 10 years of imprisonment provided in the Fair


                                            12
     Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 13 of 15



Sentencing Act, the district court had the authority to reduce his sentence under the

First Step Act.”).

      Finally, § 404(c)’s two express limitations do not preclude consideration of Mr.

Johnson’s present motion. First, Mr. Johnson’s sentence has not been “previously

imposed or previously reduced in accordance with the amendments made by sections

2 and 3 of the Fair Sentencing Act of 2010.” First Step Act § 404(c). Second, Mr.

Johnson has not previously filed a motion for a sentence reduction under § 404 that

“was, after the date of enactment of this Act, denied after a complete review of the

motion on the merits.” Id.

      Accordingly, the court has the authority under the First Step Act to reduce Mr.

Johnson’s sentence on Counts One and Two.

      3.     The § 3553(a) factors do not warrant a sentence reduction.

      While Mr. Johnson is eligible for a sentence reduction under § 404 of the First

Step Act, a reduction is not automatic. See First Step Act § 404(c).

      The court has considered carefully the record, the current statutory range and

advisory guideline range, and the sentencing factors in § 3553(a)—including the

nature and circumstances of the offense, the aims of deterrence and punishment, and

Mr. Johnson’s criminal history and age. See § 3553(a). The balancing of the

§ 3553(a) factors does not warrant a reduction in Mr. Johnson’s sentence for the

following reasons.


                                         13
    Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 14 of 15



      First, the nature and circumstances of Mr. Johnson’s offenses included large

quantities of illegal controlled substances involved and the use of firearms to further

the conspiracy. Mr. Johnson was convicted of serious drug offenses. Because of the

drug quantities charged, Congress at the time saw fit to require a 10-year minimum

sentence for his conspiracy offense. While Congress now has cut in half the statutory

mandatory minimum and reigned in the maximum sentence applicable to Mr.

Johnson’s offense in Count One and eliminated the mandatory minimum sentence on

Counts Three and Four, the quantity of crack cocaine attributable to Mr. Johnson at

sentencing—i.e., 17,279.6 grams of cocaine—is more than 61 times greater than the

top end of the new statutory range prescribed in § 841(b)(1)(B)(iii). See Jones, 962

F.3d at 1301 (observing that a district court can “consider its previous findings of

relevant conduct in deciding whether to exercise its discretion to reduce an eligible

movant’s sentence under section 404(b) of the First Step Act”).

      Second, even if Mr. Johnson were sentenced today, his advisory sentencing

guideline range would not change. Today, Mr. Johnson’s base offense level would

be 36, increased by two levels for his leadership role and by another two levels for

the firearm enhancement, for a total offense level of 40. A total offense level of 40

combined with a criminal history category of III would result in a guideline range of

360 months to life. Mr. Johnson’s advisory guideline range today would be the same

as the range that applied at his sentencing hearing. (See Docs. # 171–72; see also


                                          14
    Case 3:08-cr-00138-WKW-CSC Document 157 Filed 12/07/20 Page 15 of 15



Doc. # 138 (Order).)      The sentencing court considered this range and varied

downward to a sentence of 292 months, which it found was a reasonable sentence.

      Third, the court has considered Mr. Johnson’s history and characteristics,

including his criminal history. See § 3553(a)(2).

      Overall, Mr. Johnson’s sentence of 292 months is “sufficient, but not greater

than necessary,” to reflect the seriousness of Mr. Johnson’s offenses, to promote

respect for the law, to provide just punishment, and to afford adequate deterrence. See

§ 3553(a)(2).

                                III. CONCLUSION

      Based on the foregoing, it is ORDERED that Mr. Johnson’s motion for a

sentence reduction (Doc. # 149) is DENIED.

      It is further ORDERED that Mr. Johnson’s motion for appointment of counsel

(Doc. # 149) is DENIED.

      DONE this 7th day of December, 2020.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE




                                          15
